IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM GOWER AND                    NOT FINAL UNTIL TIME EXPIRES TO
HAZEL GOWER,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D15-1457
v.

ASHLEIGH SMITH,

      Appellee.

_____________________________/

Opinion filed May 27, 2015.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Paul M. Anderson, of Anderson & Hart, P.A., Tallahassee, for Appellants.

Angela C. Flowers, of Kubicki Draper, Ocala, for Appellee.




PER CURIAM.

      DISMISSED. Harrison v. J.P.A. Enterprises, L.L.C., 51 So. 3d 1217 (Fla.

1st DCA 2011).

THOMAS, WETHERELL, and OSTERHAUS, JJ., CONCUR.